DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
 	Applicant's election with traverse of Invention I in the reply filed on 12/08/2021 is acknowledged.  The traversal is on the ground(s) that invention and II are both directed to the embodiment depicted in fig.12-16.  This is found persuasive so that examiner agreed to exam Invention I and II (claims 1-15). The applicant agreed to withdraw Invention III directed to claim 16.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, must be shown or the feature(s) canceled from the claim(s).  
 	(1) “a recess formed into the inner surface … an insert disposed within the recess of the outer clamp shell” and “the insert comprising a base surface and at least one pressure pad extending from the base surface into the clamp cavity” (Claim 1. However, the elected embodiment figs.12-16 do not show an outer clamp shell having … a recess formed into the inner surface and an insert disposed within the recess of the outer clamp shell. For example the clamp member has a recess 201 formed in the top surface of the clamp shell (para.0118 of instant publication application). However, nothing the original specification and drawing discuss or show the insert disposed within the recess of the outer clamp shell.  With respect the second claim limitation, the insert or the pressure pad is in the clamp cavity so that it does not extend from the base surface of itself into the clamp cavity) 
 	(2) “the base surface of the resilient insert is concave and the at least one pressure pad is convex” (Claim 5. the elected embodiment figs.12-16 show the insert is the pressure pad having a base and a top surface is convex. However, nothing in the figs.12-16 show the base surface of the resilient insert is concave).
 	(3) “the first clamp member comprises the outer clamp shell and the insert, wherein the second clamp member comprises a concave base surface facing the clamp cavity, and further comprising a heater coupled to the second clamp member” (Claim 11. the elected embodiment figs.12-16 show the insert is the pressure pad having a base and a top surface is convex. However, nothing in the figs.12-16 show the second clamp member comprises a concave base surface facing the clamp cavity, and further comprising a heater coupled to the second clamp member)
 	(4) “a recess formed into the inner surface … an insert formed of a resilient material disposed within the recess of the outer clamp shell” at lines 7-8 and “the insert comprising a base surface and at least one pressure pad extending from the base surface into the clamp cavity” at lines 10-11. (Claim 12. However, the elected embodiment figs.12-16 do not show an outer clamp shell having … a recess formed into the inner surface and an insert disposed within the recess of the outer clamp shell. For example the clamp member has a recess 201 formed in the top surface 
 	(5) “the base surface of the resilient insert is concave and the at least one pressure pad is convex” (Claim 13. the elected embodiment figs.12-16 show the insert is the pressure pad having a base and a top surface is convex. However, nothing in the figs.12-16 show the base surface of the resilient insert is concave). 
 	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 



Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “a recess formed into the inner surface … an insert disposed within the recess of the outer clamp shell” at lines 8-9 and “the insert comprising a base surface and at least one pressure pad extending from the base surface into the clamp cavity” at lines 10-12. It is unclear as to how the insert formed into the inner surface and insert disposed within the recess if the drawing shows two separate recess (201 and cavity of 204) and only the cavity of 204 allow the insert disposed therein. It is unclear as to how the pressure pad extending from the base surface into the clamp cavity if the pressure pad is in the clamp cavity. For examining purpose, examiner interpreted the above claim limitation to “a recess formed by the inner surface … an insert disposed within the recess of the outer clamp shell” and “the insert comprising a base surface and at least one pressure pad disposed in the clamp cavity”.
 	Claim 5 recites “the base surface of the resilient insert is concave and the at least one pressure pad is convex”. However, it is unclear as to how the base surface of insert is concave if the drawing (figs.12-16) show the base surface of insert/pressure pad is flat. In addition, there is insufficient antecedent basis regarding “the resilient insert”
 For examining purpose, examiner interpreted the above claim limitation to “the base surface of the resilient insert is flat and the at least one pressure pad is convex”.
 	Claim 11 recites “the first clamp member comprises the outer clamp shell and the insert, wherein the second clamp member comprises a concave base surface facing the clamp cavity, and further comprising a heater coupled to the second clamp member”. The elected embodiment figs.12-16 show the insert is the pressure pad having a base and a top surface is convex. It is unclear as to how the second clamp member comprises a concave base surface facing the clamp cavity, and further comprising a heater coupled to the second clamp member if figs.12-16 do not show the second clamp member comprises a concave base surface facing the clamp cavity, and further comprising a heater coupled to the second clamp member. For examining purpose, examiner interpreted the above claim limitation to “the first clamp member comprises the outer clamp shell and the insert”.
 	Claim 12 recites “a recess formed into the inner surface … an insert disposed within the recess of the outer clamp shell” at lines 7-8 and “the insert comprising a base surface and at least one pressure pad extending from the base surface into the clamp For examining purpose, examiner interpreted the above claim limitation to “a recess formed by the inner surface … an insert disposed within the recess of the outer clamp shell” and “the insert comprising a base surface and at least one pressure pad disposed in the clamp cavity”.
 	Claim 13 recites “the base surface of the insert is concave and the at least one pressure pad is convex”.  However, it is unclear as to how the base surface of insert is concave if the drawing (figs.12-16) show the base surface of insert/pressure pad is flat. In addition, there is insufficient antecedent basis regarding “the resilient insert”
 For examining purpose, examiner interpreted the above claim limitation to “the base surface of the insert is flat and the at least one pressure pad is convex”.


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-6 and 8-15 are rejected under pre-AIA  35 U.S.C. 102 a1 as being anticipated by Colston et al. (US 6,805,041).
 	Regarding claim 1, Colston et al. discloses “a clamp assembly” (annotated fig.4) “for preparing a beverage from a capsule containing a beverage preparation ingredient” (intended use), the clamp assembly comprising:
 	“a first clamp member” (annotated fig.4) and “a second clamp member” (annotated fig.4) that define “a clamp cavity” (annotated fig.4) “for supporting a capsule containing a beverage preparation ingredient” (functional language), “the clamp cavity having a first end defining an inlet” (annotated fig.4) “for injection of water into the capsule” (functional language) and “a second end defining an outlet” (annotated fig.4) “for escape of a beverage from the capsule” (functional language. The capsule can be sachet 4);
 	at least one of the first and second clamp members comprising:
 		“an outer clamp shell” (annotated fig.4. Please noted that a first clamp member having an outer clamp shell) having “an inner surface facing the clamp cavity” (annotated fig.4) and “a recess formed by the inner surface” (annotated fig.4. Please see 112 rejections above for examiner’s interpretation); and 
 		“an insert” (annotated fig.4) disposed within “the recess of the outer clamp shell” (annotated fig.4 shows a first clamp member is the outer clamp shell having an interior recess/cavity), “the insert comprising a base surface and at least one pressure pad disposed in the clamp cavity” (annotated fig.4 shows the insert having pressure pad and the pressure pad having a base surface. Please see 112 rejections above for examiner’s interpretation).
Regarding claim 2, Colston et al. discloses “the first and second clamp members are configured to support the capsule” (annotated fig.4) so that “a first portion of the capsule is disposed within the clamp cavity” (annotated fig.4) and “a second portion of the capsule protrudes from the second end of the clamp cavity” (annotated fig.4).
 	Regarding claim 3, Colston et al. discloses “the at least one pressure pad comprises a first pressure pad, a second pressure pad, and a third pressure pad located between the first and second pressure pads, wherein the first and second pressure pads extend further from the base surface than the third pressure pad” (annotated fig.4. Please noted that this interpretation is in consistent with applicant’s figs.12-16, in particular fig.16, a pressure pad having different portions 203, 207 such that each portion is a pressure pad).
 	Regarding claim 4, Colston et al. discloses “the clamp cavity comprises a median line that divides the clamp cavity into an inlet region adjacent to the inlet and an outlet region adjacent to the outlet” (annotated fig.4), wherein “the at least one pressure pad is elongated in a direction between the first and second ends of the clamp cavity” (annotated fig.4 shows  the at least one pressure pad is elongated in a horizontal direction between the first and second ends of the clamp cavity), and wherein “more than half of a length of the at least one pressure pad is located along the inlet region of the clamp cavity” (annotated fig.4 shows more than half of a length of the pressure pad in width direction along the inlet region of the clamp cavity).
 	Regarding claim 5, Colston et al. discloses “the base surface of the resilient insert is flat and the at least one pressure pad is convex” (See 112 above for examiner’s interpretation. the insert is the pressure pad 43 that is made of elastomeric membrane that is considered as resilient. Annotated fig.4 shows the base surface of insert is flat and the pressure pad is convex downward. See col.14 at lines 10-25).
 	Regarding claim 6, Colston et al. discloses “the at least one pressure pad has at least one of a convex transverse cross-sectional shape and a convex longitudinal cross-sectional shape” (fig.4 shows the insert is the pressure pad having a convex downward transverse and longitudinal cross-sectional shape. Please noted that it is inherently and necessarily that the pressure pad have a transverse and longitudinal shape because it is a 3D object).
 	Regarding claim 8, Colston et al. discloses “the at least one pressure pad comprises a fluid-filled cavity” (col.14 at lines 20-30, i.e., each of the fluid filled chambers … for controlling the volume and pressure of fluid in the chambers).
 	Regarding claim 9, Colston et al. discloses “a volume of fluid in the fluid-filled cavity of the at least one pressure pad is adjustable to modify a shape of the at least one pressure pad” (col.14 at lines 19-37, i.e., each of the fluid-filled chambers is independently connected through a conduit to valve and pump means for controlling the volume and pressure fluid in the chambers. Please noted that controlling the volume implies the shape of the pressure pad).
 	Regarding claim 10, Colston et al. discloses “the first and second clamp members are configured to pinch the capsule at a position adjacent to an outlet of the capsule” (col.14 at lines 19-37, i.e., each of the fluid-filled chambers is independently connected through a conduit to valve and pump means for controlling the volume and pressure fluid in the chambers … this opens up further possibilities for dynamic clamping of sachet during brewing. The first and second clamp members adjacent to an outlet of capsule or sachet).
Regarding claim 11, Colston et al. discloses “the first clamp member comprises the outer clamp shell and the insert” (annotated fig.4 shows the first clamp member is the insert or pressure pad disposed within the first clamp member)
 	Regarding claim 12, Colston et al. discloses “a clamp assembly” (annotated fig.4) “for preparing a beverage from a capsule containing a beverage preparation ingredient” (intended use), the clamp assembly comprising:
 	“a first clamp member and a second clamp member that define a clamp cavity” (annotated fig.4) “for supporting a capsule containing a beverage preparation ingredient” (functional language);
 	“at least one of the first and second clamp members” (annotated fig.4 shows the first clamp member) comprising:
 	“an outer clamp shell formed of a rigid material” (MPEP 608.02, IX. Drawing symbols shows the metal symbol. Colston et al.’s fig.4 is consistent with metal symbol having slanted lines), “the outer claim shell comprising an inner surface facing the clamp cavity” (annotated fig.4 shows the outer clamp shell is the first clamp member having an interior inner surface facing the clamp cavity) and “a recess formed by the inner surface” (annotated fig.4. Please see 112 rejections above for examiner’s interpretation); and 
 	“an insert formed of a resilient material disposed within the recess of the outer clamp shell” (annotated fig.4 shows an insert is the pressure pad that disposed within the recess of the outer clamp shell or first clamp member), “the insert comprising a base surface and at least one pressure pad disposed in the clamp cavity” (annotated fig.4 shows the insert having pressure pad and the pressure pad having a base surface and the pressure pad disposed in the clamp cavity. Please see 112 rejections above for examiner’s interpretation).
Regarding claim 13, Colston et al. discloses “the base surface of the insert is flat and the at least one pressure pad is convex” (See 112 above for examiner’s interpretation. the insert is the pressure pad 43 that is made of elastomeric membrane that is considered as resilient. Annotated fig.4 shows the base surface of insert is flat and the pressure pad is convex downward. See col.14 at lines 10-25).
 	Regarding claim 14, Colston et al. discloses “the at least one pressure pad comprises a first pressure pad, a second pressure pad, and a third pressure pad located between the first and second pressure pads, wherein the first and second pressure pads extend further from the base surface than the third pressure pad” (annotated fig.4. Please noted that this interpretation is in consistent with applicant’s figs.12-16, in particular fig.16, a pressure pad having different portions 203, 207 such that each portion is a pressure pad).
 	Regarding claim 15, Colston et al. discloses “the first and second pressure pads have a greater width than the third pressure pad” (annotated fig.1 shows the first and second pressure pads having greater width than the third pressure pad).

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colston et al. (US 6,805,041) in view of Fu et al. (US 2011/0073607).
 	Regarding claim 7, Colston et al. teaches “the outer clamp shell is formed of metal or a hard plastic” (MPEP 608.02, IX. Drawing symbols shows the metal symbol Colston et al.’s fig.4 is consistent with metal symbol  having slanted lines)  and “the insert is formed of a resilient material” (col.14 at lines 15-20, i.e., elastomeric membrane that is considered as a resilient material), “the at least one projection being a solid projection formed from a mterial” (annotated fig.4 shows the projection refers to the second portion of the capsule) 
 	Colson et al. is silent regarding a material is the resilient material.
 	Fu et al. teaches “a material is the resilient material” (para.0021,I ..e, barrier may be made of material such as foil laminate, metalized films, EVOH films, polyolefin based material, parafilm, plastics and combinations of theses). Colson et al. teaches beverage device. Fu et al. teaches beverage device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Colston et al. with Fu et al., by replacing Colson et al.’s material with Fu et al.’s material, to provide environmentally friendly material (abstract) as taught by Fu et al. 







    PNG
    media_image1.png
    1036
    1080
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761